
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 22
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2009
			Received
		
		
			October 15, 2009
			Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 5, United States Code, to
		  reduce the amount that the United States Postal Service is required to pay into
		  the Postal Service Retiree Health Benefits Fund by the end of fiscal year
		  2009.
	
	
		1.Short titleThis Act may be cited as the
			 United States Postal Service Financial
			 Relief Act of 2009.
		2.Government
			 contributions for postal annuitants’ health benefits
			(a)In
			 generalClause (iii) of
			 section 8909a(d)(3)(A) of title 5, United States Code, is amended to read as
			 follows:
				
					(iii) $1,400,000,000, not later than September 30,
				2009;
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the enactment of section
			 803(a)(1)(B) of the Postal Accountability and Enhancement Act (Public Law
			 109–435; 120 Stat. 3251).
			3.Technical
			 correctionThe heading for
			 section 8909a of title 5, United States Code, is amended by striking
			 Benefit and inserting
			 Benefits.
		
	
		
			Passed the House of
			 Representatives September 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
